Judge CASEBOLT
specially concurring.
I concur in the result reached by the majority. In my view, however, the majority reaches issues that we need not address given the record here.
As the majority correctly notes, the applicable statute of limitations for a general tort action requires commencement of a suit "within two years after the cause of action accrues, and not thereafter," section 13-80-102(1)(a), C.R.S.2011; see Build It & They Will Drink, Inc. v. Strauch, 253 P.8d 302, 305 n. 1 (Colo.2011); and a cause of action accrues "on the date both the injury and its cause are known or should have been known by the exercise of reasonable diligence." § 13-80-108(1), C.R.S.2011.
Further, again as the majority correctly notes, "once some injury has occurred, the statute [of limitations] begins to run, notwithstanding that further injury continues to occur." Duell v. United Bank, 892 P.2d 336, 340 (Colo.App.1994).
Here, Sterenbuch alleged in his complaint, as pertinent:
6. In or about November 1999, Defendant Smith induced nine of Plaintiff's clients-by means of false representations and malicious, defamatory statements about Plaintiff ... and the publication of false, derogatory matter intended to harm Plaintiff's business interests-to terminate their agreements with Plaintiff.
[[Image here]]
9. Defendants induced Plaintiff's clients to abrogate their agreements with Plaintiff ... by means of various misrepresentations concerning the recovery of those clients' funds, and also by means of false and defamatory statements concerning Plaintiff and his co-counsel, e.g. that Plaintiff and his co-counsel were secretly representing the fraudsters.
[[Image here]]
10. Those defamatory statements caused harm to Plaintiffs professional reputation....
Based on these allegations alone, which we must construe as being true, see Redd Iron, Inc. v. Int'l Sales & Servs. Corp., 200 P.3d 1133, 1135 (Colo.App.2008), I conclude as a matter of law that Sterenbuch knew he had sustained, or reasonably should have known he had sustained, some injury more than two years before March 10, 2009, when he filed his action for tortious interference. Accordingly, Sterenbuch's tortious interference with contract claim is time barred.
In light of this conclusion, I would not reach or discuss whether Sterenbuch also sustained some injury because he "lost his clients and, with them, the opportunity to receive a large payment if those clients recovered their funds." For the same reasons, I think it unnecessary to hold that the loss of contingent fee clients is per se an injury that triggers the commencement of the statute of limitations for tortious interference, as I read the majority's decision to state.
Accordingly, I specially concur.